DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants filed new claim 11, which requires “said step of detecting the conductivity value of said washing mixture subsequent to said first loading condition is performed periodically according to a predetermined time frequency”.

The applicants have not indicated which part of the original disclosure supports the referenced limitation.
The examiner was not able to find the support for the referenced limitation in the original dis closure.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Helminger (DE 19652733, US 2002/0117187, citations by the US document).
Helminger teaches a method of dosing a dishwasher based on measured and monitored conductivity.
The method comprises detecting signals, dosing a product, measuring/monitoring conductivity, storing the conductivity value, dosing additional amount of the product.
The method is designed to ensure exact addition of the product and to maintain the desired concentrations.
See entire document, especially the disclosure at [0002-7], [0015-19], [0020-30], [0069-93] and Figures 2, 3 and the related description.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helminger.
As to claim 6:
Helminger does not specifically state that the measured and/or set values are displayed by the controller 29.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to display the operational values on the screen of the controller 29 in the method of Helminger to enable the operator to monitor the process.

As to claim 7:
Helminger does not specifically state that the stored valued are manually adjusted.
However, it would have been obvious to an ordinary artisan at the time the invention was filed to provide adjustments by an operator of the desired concentrations of the products depending form the specific application and the products used to ensure proper cleaning.

Response to Arguments
Applicant's arguments filed 06/08/2020 have been fully considered but they are not persuasive. 

The applicants further allege that the claimed method is thereby is autocalibrating.
This is not persuasive.
First, the claims are not limited to an automatic method.
Second, the claims are not limited to an auto calibrating method.
Third, the claims do not limited to exclude operator intervention.
In contrast, at least claim 7 specifically recited a manual adjustment step.
Thus the applicants’ arguments are not commensurate in scope with the claims. It appears that the referenced arguments contradict to the claims.

The applicants also allege that in the claimed “The use of the reference conductivity value (i.e., the threshold conductivity value) only for the further dosing step carried out in washing cycles subsequent to the first one, and until the next first loading step, makes the dosing in each washing cycle substantially independent from other factors”.
However, the claims are not limited to “only for the further dosing step carried out in washing cycles subsequent to the first one, and until the next first loading step, makes the dosing in each washing cycle substantially independent from other factors”.
The claims merely recite:
“detecting a conductivity value of said washing mixture at said first loading condition of the dishwasher; 

detecting the conductivity value of said washing mixture subsequent to said first loading condition; and 
dosing an additional quantity of chemical product in said washing mixture periodically according to a predetermined time frequency or when the conductivity value falls below the threshold value in such a way to adjust an additional conductivity value of said washing mixture until reaching said conductivity threshold value, wherein said conductivity threshold value is equal to the conductivity value of said washing mixture at the first loading condition”.
Thus, the applicants’ arguments are not commensurate in scope with the claims and are not persuasive.
 
The applicants argue that Helminger uses a puzzy logic and a learning phase.
This is not persuasive because the claims are not limited to exclude such.

The applicants further argue that in Helminger the conductivity value is monitored in a continuative way.
This is not persuasive because the claims are not limited to exlude such.

The applicants allege that Helminger “lacks a dosing step where a further quantity of chemical product is dosed into the washing mixture in such a way to adjust a further conductivity value of the washing mixture until reaching the conductivity 

This is not persuasive.
In contrast to the applicants’ allegation, Helminger teaches a step, which is readable on the argued step. See at least [0002] of Helminger:
 “A detergent is added to the water in the cleaning tank by a metering unit.  The metering unit is controlled by a controller in dependence upon the concentration of detergent in the cleaning tank.  This concentration is determined by a conductivity transducer which makes use of the fact that, given constant temperatures, a high degree of proportionality exists between the concentration of the detergent and the resulting conductivity of the water. The conductivity controller compares the measured value provided by the transducer with a predetermined set value and, if the conductivity falls below the set value, activates a metering valve or a metering pump.  When the set value is reached again, the metering valve or the metering pump is switched off.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Newly discovered US 4,509,543 is cited to show the state of the prior art with respect to periodic monitoring of the operation of dishwashers.
All the cited documents are directed to methods utilizing measuring conductivity and dosing the products based on the conductivity. 
None of the referenced documents is applied this time to simplify the issues.
However, the applicants are encouraged to evaluate the teachings of the referenced documents and to differentiate the method of the invention from what is disclosed by the referenced documents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711